DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-8 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "inputting the processed water demand data set into the gray model".  There is insufficient antecedent basis for this limitation in the claim. In this case, the claim contains no earlier recitation or limitation of a gray model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for predicting a medium-long term water demand of a water supply network, comprising: acquiring an urban historical water demand data set; processing the historical water demand data set by utilizing a sliding average method to obtain a water demand data set; inputting the water demand data set into the model to obtain a medium-long term water demand prediction value; acquiring a medium-long term water demand actual value; calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error; inputting the first prediction error into a model to repeatedly conduct a prediction so as to obtain a second prediction error, predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error. These claim elements are considered to be abstract ideas because they are directed to mathematical concepts which includes mathematical calculations (see MPEP 2106.04(a)(2)). The urban water demand prediction is a form of mathematical calculations because it allows the method to repeatedly conduct a prediction based on a prediction error. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a predicting module; a processing; a gray model; an artificial neutral network model.
The predicting module is used for inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value (Page 3). The “processing” is used for processing the historical water demand data set to obtain a processed water demand data set (Page 3). The gray building model is used for building a gray model (Page 3). The artificial neutral network model is used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 2). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of obtaining a medium-long term water demand prediction value based on a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value. The specification shows that the predicting module is used for inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value (Page 3). The “processing” is used for processing the historical water demand data set to obtain a processed water demand data set (Page 3). The gray building model is used for building a gray model (Page 3). The artificial neutral network model is used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 2). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 5
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 5 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 5 recites: A system for predicting a medium-long term water demand of a water supply network, comprising: building a model: acquiring an urban historical water demand data set; processing the historical water demand data set to obtain a processed water demand data set; inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value; acquiring a medium-long term water demand actual value; obtaining a first prediction error according to the medium-long term water demand prediction value and the medium-long term water demand actual value; inputting the first prediction error into a model to repeatedly conduct a prediction so as to obtain a second prediction error; and predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error. These claim elements are considered to be abstract ideas because they are directed to mathematical concepts which includes mathematical calculations (see MPEP 2106.04(a)(2)). The urban water demand prediction is a form of mathematical calculations because it allows the method to repeatedly conduct a prediction based on a prediction error. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 5 includes additional elements: a gray model building module; a data set acquiring module; a data set processing module; a medium-long term water demand prediction value determining module; a water demand actual value acquiring module; a first prediction error determining module; a second prediction error determining module; a water supply network medium-long term water demand predicting module; and an artificial neutral network model.
The gray building model is used for building a gray model (Page 3). The data set acquiring module is used for acquiring an urban historical water demand data set (Page 3).  The data set processing module is used for processing the historical water demand data set to obtain a processed water demand data set (Page 3). The medium-long term water demand prediction value determining module is used for inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value (Page 3). The water demand actual value acquiring module is used for acquiring a medium-long term water demand actual value (Page 3). The first prediction error determining module is used for obtaining a first prediction error according to the medium-long term water demand prediction value and the medium-long term water demand actual value (Page 3). The second prediction error determining module is used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 3). The water supply network medium-long term water demand predicting module is used for predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error (Page 3). The artificial neutral network model is used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 2). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of obtaining a medium-long term water demand prediction value based on a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value. The specification shows that the predicting module is merely used to predict a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error (Page 9). The “processing” is merely used to process the historical water demand data set to obtain a processed water demand data set (Page 3). The gray model is merely used to obtain a medium-long term water demand prediction value (Page 2). The artificial neutral network model is used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 2). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2-3 and 6-7 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the processing the historical water demand data set to obtain a processed water demand data set specifically comprises: processing the historical water demand data set by utilizing a moving average method to obtain a processed water demand data set; wherein the obtaining a first prediction error according to the medium-long term water demand prediction value and the medium-long term water demand actual value specifically comprises: calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical calculations.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea.

Patent Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 8 are not rejected under 35 U.S.C. 101 because the claimed invention includes an additional element that is sufficient to amount significantly more than the judicial exception. 
Claims 4 and 8 are eligible. The additional element of artificial neural network model is used to repeatedly conduct a prediction so as to obtain a second prediction error, predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error. Further, the artificial neural network model can be trained according to the historical water demand data set (Page 2, last two paragraphs). As mentioned above, historical water demand data set is used to train the artificial neural network model and the prediction error is used repeatedly to conduct a prediction. Therefore, the additional element of artificial neural network model integrates the abstract idea into a practical application because the model using a feedback loop (e.g. training the model based on latest data and a first prediction error) applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Herrera (Herrera, M., Torgo, L., Izquierdo, J. and Pérez-García, R., 2010. Predictive models for forecasting hourly urban water demand. Journal of hydrology, 387(1-2), pp.141-150).
Regarding claim 1, Herrera discloses a method for predicting a medium-long term water demand of a water supply network (Page 1, Introduction, Paragraphs 1-2, The most important factor in planning and operating a water distribution system is satisfying consumer demand. This means continually providing users with quality water in adequate volumes at reasonable pressure, and so ensuring a reliable water distribution system. Efﬁciently operating and managing a water-supply system requires short-term water demand forecasts; and the estimation of future municipal water demand is central to the planning of a regional water-supply system (Zhou et al., 2002). Long-term forecasting is required mainly for planning and design; while short-term forecasting is useful in operation and management. As mentioned by Bougadis et al. (2005), short-term demand projections help water managers make better informed water management decisions when balancing the needs of water supply, residential/industrial demands, and stream ﬂows for ﬁsh and other habitats. Short-term demand forecasts help utilities plan and manage water demands for near-term events (Jain and Ormsbee, 2002)), comprising: 
	building a predicting module acquiring an urban historical water demand data set (Page 1, Summary, In this context, predicting water consumption in urban areas is of key importance for water supply management. This prediction is also relevant in processes for reviewing prices; as well as for operational management of a water network. In this paper, we describe and compare a series of predictive models for forecasting water demand. The models are obtained using time series data from water consumption in an urban area of a city in south-eastern Spain; Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
processing the historical water demand data set by utilizing a sliding average method to obtain a processed water demand data set (Page 7, 5.3. Model building, The sliding window strategy (bottom graph in Fig. 4) again uses several models, with each model being used for predictions only during a limited time window. The difference for the growing window strategy lies in the fact that all models are obtained with a training window of the same size. So fresher data is added but at the same time the older data is being removed at the same proportion so that a constant size training window of 8 weeks is used to obtain all models. The motivation is to obtain models using only the most recent data);
	inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value (Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
	acquiring a medium-long term water demand actual value (Page 9, Figure 6, Water Demand on the Final Week, Difference between forecasted and observed water demand values for the last week); 
	calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error (Page 9, Figure 6, Difference between forecasted and observed water demand values for the last week); 
	inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error, predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error (Page 1, Summary, In this paper, we describe and compare a series of predictive models for forecasting water demand. The models are obtained using time series data from water consumption in an urban area of a city in south-eastern Spain. This includes highly non-linear time series data, which has conditioned the type of models we have included in our study. Namely, we have considered artiﬁcial neural networks, projection pursuit regression, multivariate adaptive regression splines, random forests and support vector regression; Page 3, 4.1. Artificial neural networks, An artiﬁcial neural network (ANN) is an interconnected group of artiﬁcial neurons. Each neuron executes a non-linear computation based on the input values and the resulting value is fed to other neurons. Neurons are usually arranged as a series of interconnected layers. Based on the data presented to the network, an algorithm (usually back-propagation) is used to iteratively adjust the neuron connection weights in such a way that the predictive performance of the network (Bishop, 2005) is improved. The steps involved in developing an ANN model are detailed in Maier and Dandy (2000), among other references; As defined by Wikipedia, backpropagation is a widely used algorithm for training feedforward neural networks. In fitting a neural network, backpropagation computes the gradient of the loss function with respect to the weights of the network for a single input–output example, and does so efficiently, unlike a naive direct computation of the gradient with respect to each weight individually. Therefore, based on broadest reasonable interpretation in light of the specification, Herrera discloses “inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error” because it uses backpropagation (e.g. model feeds the error into neural network) to adjust the neuron connection weights to improve future predictions).
Regarding claim 2, which is dependent of claim 1, Herrera discloses all the limitations in claim 1. Herrera further discloses: 
wherein the processing the historical water demand data set to obtain a processed water demand data set specifically comprises: processing the historical water demand data set by utilizing a moving average method to obtain a processed water demand data set (Page 7, 5.3. Model building, The sliding window strategy (bottom graph in Fig. 4) again uses several models, with each model being used for predictions only during a limited time window. The difference for the growing window strategy lies in the fact that all models are obtained with a training window of the same size. So fresher data is added but at the same time the older data is being removed at the same proportion so that a constant size training window of 8 weeks is used to obtain all models. The motivation is to obtain models using only the most recent data).
Regarding claim 3, which is dependent of claim 1, Herrera discloses all the limitations in claim 1. Herrera further discloses: 
	wherein the obtaining a first prediction error according to the medium-long term water demand prediction value and the medium-long term water demand actual value specifically comprises: calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error (Page 9, Figure 6, Difference between forecasted and observed water demand values for the last week).
Regarding claim 4, which is dependent of claim 1, Herrera discloses all the limitations in claim 1. Herrera further discloses:
between the calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error and the inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error, further comprising: training the artificial neural network model according to the historical water demand data set (Page 3, 4.1. Artificial neural networks, An artiﬁcial neural network (ANN) is an interconnected group of artiﬁcial neurons. Each neuron executes a non-linear computation based on the input values and the resulting value is fed to other neurons. Neurons are usually arranged as a series of interconnected layers. Based on the data presented to the network, an algorithm (usually back-propagation) is used to iteratively adjust the neuron connection weights in such a way that the predictive performance of the network (Bishop, 2005) is improved. The steps involved in developing an ANN model are detailed in Maier and Dandy (2000), among other references; The most common ANN network is the feed-forward network, which uses the back-propagation algorithm for training (Bougadis et al., 2005). Obtaining this type of network is an iterative process in which each sample case is presented several times to the input neurons of the ANN; As defined by Wikipedia, backpropagation is a widely used algorithm for training feedforward neural networks. In fitting a neural network, backpropagation computes the gradient of the loss function with respect to the weights of the network for a single input–output example, and does so efficiently, unlike a naive direct computation of the gradient with respect to each weight individually. Therefore, based on broadest reasonable interpretation in light of the specification, Herrera discloses “training the artificial neural network model according to the historical water demand data set” because it uses backpropagation (e.g. model feeds the error into neural network) to train an ANN).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (Herrera, M., Torgo, L., Izquierdo, J. and Pérez-García, R., 2010. Predictive models for forecasting hourly urban water demand. Journal of hydrology, 387(1-2), pp.141-150), in view of Murakami et al. (US 2012/0095608 A1).
Regarding claim 5, Herrera discloses … predicting a medium-long term water demand of a water supply network (Page 1, Introduction, Paragraphs 1-2, The most important factor in planning and operating a water distribution system is satisfying consumer demand. This means continually providing users with quality water in adequate volumes at reasonable pressure, and so ensuring a reliable water distribution system. Efﬁciently operating and managing a water-supply system requires short-term water demand forecasts; and the estimation of future municipal water demand is central to the planning of a regional water-supply system (Zhou et al., 2002). Long-term forecasting is required mainly for planning and design; while short-term forecasting is useful in operation and management. As mentioned by Bougadis et al. (2005), short-term demand projections help water managers make better informed water management decisions when balancing the needs of water supply, residential/industrial demands, and stream ﬂows for ﬁsh and other habitats. Short-term demand forecasts help utilities plan and manage water demands for near-term events (Jain and Ormsbee, 2002)), comprising: 
a gray model building …, used for building a gray model (Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
a data set acquiring …, used for acquiring an urban historical water demand data set (Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
a data set processing …, used for processing the historical water demand data set to obtain a processed water demand data set (Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
a medium-long term water demand prediction value determining …, used for inputting the processed water demand data set into the gray model to obtain a medium-long term water demand prediction value (Page 7, 5.3. Model building, For each trial of a model in the Monte Carlo process described in Section 5.1, we are given a training set formed by 8 weeks of data and asked to make predictions for the next 2 weeks. In this context, the natural approach would be to obtain a model with the 8 weeks and then use it for obtaining the predictions for all data in the 2 test weeks. This procedure is acceptable in applications where we have no reason to suspect that the dynamics of the target time series varies with time. If that is the case, the model should maintain its accuracy during the 2 weeks. On problems with clear changes in regime (caused by several factors like weather or seasonal effects), this standard approach might not be the most adequate. In Section 3 we have observed that our target problem has clear changes of regime along the time. In this context we follow different approaches to obtain the models); 
a water demand actual value acquiring …, used for acquiring a medium-long term water demand actual value (Page 9, Figure 6, Water Demand on the Final Week); 
a first prediction error determining …, used for obtaining a first prediction error according to the medium-long term water demand prediction value and the medium-long term water demand actual value (Page 9, Figure 6, Difference between forecasted and observed water demand values for the last week); 
a second prediction error determining …, used for inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error (Page 3, 4.1. Artificial neural networks, An artiﬁcial neural network (ANN) is an interconnected group of artiﬁcial neurons. Each neuron executes a non-linear computation based on the input values and the resulting value is fed to other neurons. Neurons are usually arranged as a series of interconnected layers. Based on the data presented to the network, an algorithm (usually back-propagation) is used to iteratively adjust the neuron connection weights in such a way that the predictive performance of the network (Bishop, 2005) is improved. The steps involved in developing an ANN model are detailed in Maier and Dandy (2000), among other references; As defined by Wikipedia, backpropagation is a widely used algorithm for training feedforward neural networks. In fitting a neural network, backpropagation computes the gradient of the loss function with respect to the weights of the network for a single input–output example, and does so efficiently, unlike a naive direct computation of the gradient with respect to each weight individually. Therefore, based on broadest reasonable interpretation in light of the specification, Herrera discloses “inputting the first prediction error into an artificial neutral network model to repeatedly conduct a prediction so as to obtain a second prediction error” because it uses backpropagation (e.g. model feeds the error into neural network) to adjust the neuron connection weights to improve future predictions); 
and a water supply network medium-long term water demand predicting …, used for predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error (Page 3, 4.1. Artificial neural networks, An artiﬁcial neural network (ANN) is an interconnected group of artiﬁcial neurons. Each neuron executes a non-linear computation based on the input values and the resulting value is fed to other neurons. Neurons are usually arranged as a series of interconnected layers. Based on the data presented to the network, an algorithm (usually back-propagation) is used to iteratively adjust the neuron connection weights in such a way that the predictive performance of the network (Bishop, 2005) is improved. The steps involved in developing an ANN model are detailed in Maier and Dandy (2000), among other references; As defined by Wikipedia, backpropagation is a widely used algorithm for training feedforward neural networks. In fitting a neural network, backpropagation computes the gradient of the loss function with respect to the weights of the network for a single input–output example, and does so efficiently, unlike a naive direct computation of the gradient with respect to each weight individually. Therefore, based on broadest reasonable interpretation in light of the specification, Herrera discloses “predicting a medium-long term water demand of the water supply network according to the medium-long term water demand prediction value and the second prediction error” because it uses backpropagation (e.g. model feeds the error into neural network) to train an ANN, wherein the trained model is used to predict a medium-long term water demand)).
Although Herrera discloses all the limitations above and all the functions of the modules, Herrera does not specifically disclose that all the functions are performed in a computer system.
However, Murakami et al. discloses a system for predicting a medium-long term water demand of a water supply network (Paragraph 0006, This apparatus predicts the total amount of the demand of electric power in a day, and corrects the error using a method such as a neural network. More specifically, when there is a particular tendency in the error, e.g., when there is a great change in the temperature, the error is found and corrected by a method such as a neural network; Paragraph 0031, In the present embodiment, for example, demand prediction of time-series data concerning electric power is explained. However, the present embodiment can also be applied to demand prediction of other types of energy, such as gas and heat, or prediction of demands other than energy, such as sales demand prediction of, e.g., water and other merchandize; see Figure 10 and related text in Paragraph 0120, It should be noted that the computer according to the embodiment executes each processing according to the embodiment on the basis of the program stored in the storage medium, and may be in any configuration such as an apparatus including one personal computer, a system including a plurality of apparatuses connected to a network, and the like), comprising:
a gray model building module; a data set acquiring module; a data set processing module; a medium-long term water demand prediction value determining module; a water demand actual value acquiring module; a first prediction error determining module; a second prediction error determining module; and a water supply network medium-long term water demand predicting module (see Figure 10 and related text in Paragraph 0069, FIG. 10 is a figure illustrating an example of a functional configuration of the energy demand prediction apparatus according to the embodiment; Examiner notes that Figure 10 includes different modules, wherein the main functions of the modules are for acquiring and processing data; calculating a demand based on historical data; receiving actual data; adjusting the demand based on actual data and historical data; and calculating a second demand based on actual data and historical data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting a medium-long term water demand of a water supply network of the invention of Herrera to further specify that the method is performed in a computer system with multiple modules of the invention of Murakami et al. because doing so would allow the method to be executed in a computer processing system according to the embodiment on the basis of the program stored in the storage medium (see Murakami et al., Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6, which is dependent of claim 5, the combination of Herrera and Murakami et al. discloses all the limitations in claim 5. Herrera further discloses: 
wherein the data set processing … specifically comprises: a data set processing unit used for processing the historical water demand data set by utilizing a moving average method to obtain a processed water demand data set (Page 7, 5.3. Model building, The sliding window strategy (bottom graph in Fig. 4) again uses several models, with each model being used for predictions only during a limited time window. The difference for the growing window strategy lies in the fact that all models are obtained with a training window of the same size. So fresher data is added but at the same time the older data is being removed at the same proportion so that a constant size training window of 8 weeks is used to obtain all models. The motivation is to obtain models using only the most recent data).
Although Herrera discloses all the limitations above and all the functions of the modules, Herrera does not specifically disclose that all the functions are performed in a computer system.
However, Murakami et al. discloses modules … (see Figure 10 and related text in Paragraph 0069, FIG. 10 is a figure illustrating an example of a functional configuration of the energy demand prediction apparatus according to the embodiment; Examiner notes that Figure 10 includes different modules, wherein the main functions of the modules are for acquiring and processing data; calculating a demand based on historical data; receiving actual data; adjusting the demand based on actual data and historical data; and calculating a second demand based on actual data and historical data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting a medium-long term water demand of a water supply network of the invention of Herrera to further specify that the method is performed in a computer system with multiple modules, wherein one module is used for processing historical data of the invention of Murakami et al. because doing so would allow the method to be executed in a computer processing system according to the embodiment on the basis of the program stored in the storage medium (see Murakami et al., Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, which is dependent of claim 5, the combination of Herrera and Murakami et al. discloses all the limitations in claim 5. Herrera further discloses:
wherein the first prediction error determining … specifically comprises: a first prediction error determining unit used for calculating a difference between the medium-long term water demand prediction value and the medium-long term water demand actual value to obtain a first prediction error (Page 9, Figure 6, Difference between forecasted and observed water demand values for the last week).
Although Herrera discloses all the limitations above and all the functions of the modules, Herrera does not specifically disclose that all the functions are performed in a computer system.
However, Murakami et al. discloses modules … (see Figure 10 and related text in Paragraph 0069, FIG. 10 is a figure illustrating an example of a functional configuration of the energy demand prediction apparatus according to the embodiment; Examiner notes that Figure 10 includes different modules, wherein the main functions of the modules are for acquiring and processing data; calculating a demand based on historical data; receiving actual data; adjusting the demand based on actual data and historical data; and calculating a second demand based on actual data and historical data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting a medium-long term water demand of a water supply network of the invention of Herrera to further specify that the method is performed in a computer system with multiple modules, wherein one module is used for calculating an error of the invention of Murakami et al. because doing so would allow the method to be executed in a computer processing system according to the embodiment on the basis of the program stored in the storage medium (see Murakami et al., Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, which is dependent of claim 5, the combination of Herrera and Murakami et al. discloses all the limitations in claim 5. Herrera further discloses: 
a training … used for training the artificial neural network model according to the historical water demand data set (Page 3, 4.1. Artificial neural networks, An artiﬁcial neural network (ANN) is an interconnected group of artiﬁcial neurons. Each neuron executes a non-linear computation based on the input values and the resulting value is fed to other neurons. Neurons are usually arranged as a series of interconnected layers. Based on the data presented to the network, an algorithm (usually back-propagation) is used to iteratively adjust the neuron connection weights in such a way that the predictive performance of the network (Bishop, 2005) is improved. The steps involved in developing an ANN model are detailed in Maier and Dandy (2000), among other references; The most common ANN network is the feed-forward network, which uses the back-propagation algorithm for training (Bougadis et al., 2005). Obtaining this type of network is an iterative process in which each sample case is presented several times to the input neurons of the ANN; As defined by Wikipedia, backpropagation is a widely used algorithm for training feedforward neural networks. In fitting a neural network, backpropagation computes the gradient of the loss function with respect to the weights of the network for a single input–output example, and does so efficiently, unlike a naive direct computation of the gradient with respect to each weight individually. Therefore, based on broadest reasonable interpretation in light of the specification, Herrera discloses “training the artificial neural network model according to the historical water demand data set” because it uses backpropagation (e.g. model feeds the error into neural network) to train an ANN).

Although Herrera discloses all the limitations above and all the functions of the modules, Herrera does not specifically disclose that all the functions are performed in a computer system.
However, Murakami et al. discloses modules … (see Figure 10 and related text in Paragraph 0069, FIG. 10 is a figure illustrating an example of a functional configuration of the energy demand prediction apparatus according to the embodiment; see Figure 10, Examiner notes that Figure 10 includes different modules, wherein the main functions of the modules are for acquiring and processing data; calculating a demand based on historical data; receiving actual data; adjusting the demand based on actual data and historical data; and calculating a second demand based on actual data and historical data).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting a medium-long term water demand of a water supply network of the invention of Herrera to further specify that the method is performed in a computer system with multiple modules, wherein one module corrects the error using a method such as a neural network of the invention of Murakami et al. because doing so would allow the method to be executed in a computer processing system according to the embodiment on the basis of the program stored in the storage medium (see Murakami et al., Paragraph 0120). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624